 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVilla Avila and Cement Masons Local Union No.627, Operative Plasterers and Cement MasonsInternational Association, AFL-CIOPalm Springs Sun Dial and Laborers Local Union1184, Laborers' International Union of NorthAmerica, AFL-CIOTom Sawyer Construction Co. and Laborers LocalUnion 1184, Laborers' International Union ofNorth America, AFL-CIO. Cases 21-CA-18066, 21-CA-18114, and 21-CA-18142October 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MtEMBtERSJENKINS AND PENELL.OOn July 17,, 1980, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondents filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, Villa Avila, Pico Rivera, California; PalmSprings Sun Dial, Palm Springs, California; TomSawyer Construction Co., Rancho Mirage, Califor-nia, their officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:Insert the following as paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-' ResFpndent has excepted to certain credibility findings made by heAdministrative Law Judge. It is the Board's established policy not rtooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wull Products.Inc.. 91 NLRB 544 (195(1). enfd 188 F2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings2 The Administrative Law Judge inadvertently omitted from his rec-ommended Order a provision enjoining Respondents from in any like orrelated manner interfering with employees' Sec 7 rights. although he in-cluded such language in the posting notice e hall modif, his recom-mended Order accordinglyercise of the rights guaranteed them in Section 7 ofthe Act."DECISONGRAI I) A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, on Janu-ary 24 and 25, 1980. The original charge in Case 21-CA-18066 was filed by Cement Masons Local Union No.627, Operative Plasterers and Cement Masons Interna-tional Association, AFL-CIO (herein called CementMasons Local 627) on August 6, 1979.1 This charge,amended on September 24, alleges 8(a)(1) violations ofthe National Labor Relations Act, as amended (hereincalled the Act), by Villa Avila. The charges in Cases 21-CA-18114 and 21-CA-18142 were filed by LaborersLocal Union 1184, Laborers' International Union ofNorth America, AFL-CIO (herein called LaborersLocal 1184), on August 21 and 30, and allege 8(a)(1) vio-lations of the Act by Palm Springs Sun Dial and TomSawyer Construction Company, respectively.2Thereaf-ter, on November 26, the Regional Director for Region21 of the National Labor Relations Board (herein calledthe Board) issued an order consolidating cases, consoli-dated complaint, and notice of hearing in the captionedmatters. Respondents deny the commission of any unfairlabor practices.The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel and counsel for Respondents. Counsel for La-borers Local 1184 submitted a statement of position.Upon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs andstatement submitted, I make the following:FIN)INGS OF FACT1. JURISDICTIONRespondents Villa Avila, Palm Springs Sun Dial, andTom Sawyer Construction Company are general con-tractors engaged in the building and construction indus-try with principal places of business located in SouthernCalifornia. Each Respondent annually purchases and re-ceives goods and products valued in excess of $50,000from suppliers located within the State of California,which suppliers, in turn, purchase these same goods andproducts directly from suppliers located outside the Stateof California. Each Respondent admits, and I find that itis an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6)and (7) of the Act.I All dates or time periods herein are within 1979 unless stated to beotherwise2 The charge against Palm Springs Sun Dial was amended on August28253 NLRB No. 1076 Vll A AVILAII. THE .AHBOR OR(iNIZATIONS INVOI VIID)It is admitted, and I find, that Cement Masons L.ocal627 and Laborers Local 1184 are labor organizationswithin the meaning of Section 2(5) of the Act.ItL. IHI UNFI-AIR I ABOR PR\CI IC SA. IssueThe principal issue raised by the pleadings is whether,or the extent to which, general contractors may refuse topermit union business representatives access to construe-tion sites for the purpose of ser vicing subcontractors' en-ployees.B. actsI. Villa AvilaVilla Avila is the general contractor on a condomin-ium project in Pico Rivera, California. Van Mor Con-crete Contractors is the concrete subcontractor on thisproject. About mid-July, Plumbers Local 78. not a partyto this proceeding, commenced picketing at the projectin furtherance of a primary dispute with the plumbingsubcontractor at the site, and the job was completelyshut down for a 2-week period. Reserved gates were es-tablished and, according to witnesses for the general con-tractor, no-trespassing signs, bearing the followinglegend, were placed around the project:NO TRESPASSINGSTOP-REAI)WARNING-ENTERING THIS PROPERTY WITHOUIPERMISSION WILL BE CONSIDERED TRESPASSIN(;-SUBJECT TO ARREST. AUTHORIZED EMPLOYERS ANt)THEIR EMPLOYEES ARE EXEMPT. AL. OTHERS CHECKIN AT OFFICE AND BE ACCOMPANIED BY AN AGENTOF THE OWNER.On August 10, the Regional Director approved a set-tlement agreement whereby Plumbers Local 78 agreed todiscontinue picketing at the gate reserved for secondaryemployers and their suppliers, and further agreed to dis-continue any other unlawful activity directed against sec-ondary employers or their employees.Alfred Nieto is a field representative for CementMasons Local 627. In late July, Nieto visited the jobsite:"and was talking to an employee of Van Mor ConcreteContractors, a subcontractor with which Cement Masonshad a short form agreement. This short form agreementadopts the language of the Master Labor Agreement,which states, inter alia: "The union business agent or spe-cial representative shall have access to the project duringworking hours and shall make every reasonable effort toadvise the Contractor or his representative of his pres-ence on the project."While on the jobsite, Nieto was approached by repre-sentatives of Villa Avila, the general contractor, namelyProject Manager Titus Tiberi, and Joseph Mulley, a part-ner. Villa Avila has no collective-bargaining relationship' icketing bh the I'lumbers as occurring at this timewith any labor organization. Tiheri told Nieto to get offthe joh or he would call the sheriff, ]Thereupon. Nictoleft the obsite and called the Union's attorney who, onAtugust i, sent the following telegram to the general con-rac tor:ON Y(OUR JOB S At' 4312 ROSIMA NN Vt)., P'(O-RIVIt R , 50 \RI IN I l RIF RIN(G II11 f I \ A'li IR(tll IS 0 ( I NII-NI MSONS I 1I I NI()N No. 271o SI 'IR II IlS M.NIEMHlRS, C 1I N I t SSONS IM-PI (1 tI IN V N NMOR, FY II FI\ I I NING ODII) 'IINJI RH \NI) I \N S I OR( I RISt'\SS. SI( I (N 551.2[SI(] )t ItI ( \I 11 ()RNIS P1 N x1 ()OD I'-R 1 ISI N I Rt I I(N POSI I 1) PROP.R I I OR I W5I t I L N(O)N.\( I 1\ 11 4INII II RI Nt I It OR(; NIIN(RI(LHfs lIOIt I IS SICIONS 8 A)(1) NI) 8(3) (otI lt N \ I()ONI I HABOR RHII \I()NS A( I.((N NI\CI lilt LNIt)IRSI(NINI) \ 38-8125 151MI-I)I-t11 1 It) ARRAN(I- OR P ,\ I IUI ENI R UPl ONIHII JOl S t....The general contractor sent the following reply tele-gram to the Union on August:IN RH : I RI N('I IO OUR III ADVISEI), (iROUtNI)I SS,I GAl I R FRI O 1 AiGUS 1, 1979, '1 LAS- I .D-VlSII) TIIHI IHI ONLY \WAY tO() OIAIN CCISS 0OOUR JOB SIIt IN PICO RIVERA 'tll.l HB I OR -\ I.I-GIIIMATII I AI. REASON, YOUR IFHRItAIS or I.AW-SUIIS WON I CUI II. WE ARE IN NO M100) O P.ANYOUR (AMIS. A RHE(UIST SUPPOR IED) BY EVIDENCE01 A ItI t IMAiIL NATURI WVII.I. PROMP'T OUR CON-SIDIRATION 01- YOUR RQUESI FOR ACCESS ON OURJOB Sll'. YOUR ATTlEMPI 10 PROMOTE A SYMPATH-YSIRIKI. AMONG OUR UNION SUBCONTRACTORS WII.INOT BE TOt ERATED. YOUR POSITION AS AN OFFICER01 THE COURT SHOULD BE PROTECTED IN PERSUIT[sic] OF- EIHICStL MA rrRS.Nieto returned to the jobsite on August 6, in order toservice the employees of Van Mor Concrete Contrac-tors, who were pouring concrete slabs for the first time,and who continued to work despite the picketing byPlumbers Local 78 on that day.Nieto testified that he approached Tiberi and advisedhim that he wanted to check compliance with the con-tract between Cement Masons and Van Mor. Tiberi re-fused to allow Nieto access to the project, but said thathe would send the employees to the curbside, one bySec 552 1 of the California Penal Code specifies certain c ccp ion, tIthe crime f trespass, and prosides as follossThis article does not prohibil(a) Anl la. ful acHity fior he purpose of engaging in any orgalillatilial effortl n hbehalf (or an, labor union, agent. or member Iherel'.or of ;ll) emptloyee group,. or any member therelof, employed or for-merly employed in any place lf business or manufacturing establish-mclll de,,cribed in this article. or for the purpose of carrsitg on theI;afill atiltilCoe o labor Unililns. o1 members thereof(h) A, ;la, Ifl allo,us for the purpose of iengatitn I tite .Ilfct5of 's0rkillg onditills i posteld priprt b. a represcratiti of alabor ill(loi ilr totherl CploCee glrmp .hio ha. upon i'i person t( r!ttel c,,idellc o dile anuhorl,a.tin hi, his labor union or emplo,eegrourp ii ake skh irslctiga tioi DECISIONS OF NATIONAL LABOR RELATIONS BOARDone, to speak with Nieto. Nieto would not agree to thisprocedure, and Tiberi told him to leave the site. Tiberialso phoned the sheriff who apparently came to the job-site and advised Nieto that he would have to leave. Thepour was completed without interruption. Nieto has notreturned to the site since that day.Mulley credibly testified, without contradiction, thatdue to a bulk concrete strike Villa Avila had been unableto purchase concrete for a period of time but was able tolocate concrete at a premium price, which concrete wasbeing poured when Nieto entered the jobsite on August6.Both Mulley and Tiberi testified that on August 6Nieto did not approach either of them to ask for permis-sion to speak with Van Mor's representatives or employ-ees. Rather, Nieto went directly to one of Van Mor'sforemen and commenced to speak with him, at whichtime Tiberi and Mulley requested Nieto to leave the siteand advised him that he could speak with Van Mor'sforemen outside the gate. Mulley testified that he be-lieved Nieto's purpose for coming on the site was to pullthe men off the job in furtherance of the dispute betweenPlumbers Local 78 and the plumbing subcontractor.2. Palm Springs Sun DialKenneth Bell is a field representative and organizer forLaborers Local 1184. Between June I and August 20 hehad gone to a particular jobsite in Palm Springs on var-ious occasions, usually once a week, to service certainemployees of the masonry subcontractor on the job, J. P.Construction Company, an employer under contractwith the Union. The "Short Form Agreement" betweenLaborers Local 1184 and J. P. Construction Companycontains the following provision: "Right to Visit Jobs:The business representative shall be allowed n any jobwhere or when workmen in his jurisdiction are at work."Bell had met Curtis Frame, one of the principals ofPalm Springs Sun Dial, the project's general contractor,during his prior visits to the site and, in accordance withhis customary practice, Bell attempted to contact Frameor another representative of the general contractor eachtime he visited the site for the purpose of servicing unitemployees of J. P. Construction Company. LaborersLocal 1184 has no collective-bargaining relationship withPalm Springs Sun Dial, a nonunion employer.About the end of July, Carpenters Local 1046, not aparty to this proceeding, commenced picketing PalmSprings Sun Dial at the aforementioned jobsite in fur-therance of a primary dispute with that contractor.Thereupon, Frame established separate gates for his ownemployees and those of the subcontractors on the job,and caused several no-trespassing signs to be posted onthe project.5The picketing by Carpenters Local 1046 continued in-termittently, and it appears that employees of J. P. Con-struction Company and other subcontractors refused towork on several occasions. The record shows that onAugust 20, Palm Springs Sun Dial executed a settlementagreement, approved by the Regional Director on5 The signs were identical to those pnoted by Respondent Villa Avila,Iupro.August 24, whereby Carpenters Local 1046 agreed todiscontinue picketing the project at gates reserved forcontractors other than Palm Springs Sun Dial, or other-wise engaging in unlawful activity directed against sec-ondary employers or their employees.Despite the wording of the aforementioned no-tres-passing sign, Bell had apparently been permitted byFrame or another representative of the general contrac-tor to service the employees of J. P. Construction Com-pany, between the dates of July 30 and August 20, with-out being accompanied by an agent of the owner.On August 20, Bell entered the jobsite along withJohn Smith, an official of Laborers Local 1184, and DanSanders, another business representative of the sameunion. Bell introduced Smith and Sanders to Frame, andadvised Frame that he intended to visit some unit em-ployees on the jobsite. Frame told the union representa-tives to leave the site, and told Bell that he would be ar-rested if he approached any employees. Bell replied thathe was there to perform his job and proceeded to talkwith several members regarding union matters, speakingto one member about insurance coverage, and severalother members about the nature of some scaffoldingwhich presented a safety problem. Thereafter, Bell re-turned to the car where Smith and Sanders were wait-ing, and was advised by police officers who had beensummoned by Frame that Frame wanted to have therepresentatives arrested for trespassing. However, no ar-rests were made. Before leaving, Bell advised Frame thatit would be necessary for him to continue coming backto the job to service his people and inquired what Frameintended to do. Frame said he would have Bell arrestedon the next occasion.As a result of Frame's conduct, Bell caused a picketline to be established on the next day, August 21. Thepicket signs stated, "Curtis Frame guilty unfair laborpractices. Laborers Local 1184." Apparently, there wasno work stoppage by employees of any contractor on thejob as a result of such picketing.Bell returned to the jobsite on August 22, during thecontinuation of the aforementioned picketing. Upon en-tering the jobsite, Bell went to the office to adviseFrame or a superintendent of his presence and the officesecretary indicated that Frame was outside. Bell then ap-proached Frame and the superintendent, who were to-gether, and advised Frame that he was on the job "toservice my contract and my people," and had some mat-ters to take care of. Frame told Bell to get off the jobsiteand exclaimed that he intended to have Bell arrested, towhich remark Bell replied that he would leave when hiswork was completed. Thereupon, Frame told his super-intendent to get a camera, follow Bell, and take picturesof Bell's activity while Frame went to the office to callthe police.Bell drove to the area of the site where unit employeeswere working. He proceeded to check the scaffoldingand, as he was giving certain insurance papers to an em-ployee, another superintendent for the general contractorapproached to within a few feet of Bell and the employ-ee and began taking pictures of them. Bell approachedthe individual, who said his name was Mike Deana, and78 VILLA AVILAasked what he was doing. Deana acknowledged that hehad been told to follow Bell and take pictures and statedthat Frame had called the police to have Bell arrested.Bell said he would wait for the police officer outside theproject.The police officer arrived and, after speaking toFrame, then stated to Bell that he felt the law did notrequire or permit an arrest under the circumstances,adding that Frame did not choose to make a citizen'sarrest. Bell has not returned to the site since that date,testifying that he did not want to continue to be har-rassed and subjected to such treatment.3. Tom Sawyer Construction CompanyTom Sawyer Construction Company is the generalcontractor on a project in Rancho Mirage, California. Asa result of picketing by Laborers Local 1184 in further-ance of a primary dispute with a subcontractor on thejob, Tom Sawyer Construction Company entered into asettlement agreement with Laborers Local 1184, ap-proved by the Regional Director on May 15, whereinthe Union agreed to refrain from unlawful secondary ac-tivity including picketing. Another settlement agreementbetween the same parties was approved by the RegionalDirector on August 14, 1979, the Union agreeing not topicket or threaten to picket another subcontractor on thejob for the purpose of forcing or requiring the subcotl-tractor to recognize, bargain, or enter into a collective-bargaining agreement with the Union. Further, onAugust 30, the Regional Director issued a complaintagainst Laborers Local 1184 alleging that between thedates of August and 8, the Union engaged in unlawfulsecondary picketing at the jobsite in furtherance of a pri-mary dispute with a subcontractor. This matter was setfor hearing in March 1980, and was thereafter also set-tled.Jesse Stinson, a field agent for Laborers Local 1184,had been in charge of coordinating the picketing by thatUnion throughout the times material herein. He had vis-ited the jobsite on about five occasions for the purposeof servicing the employees of various contractors em-ploying laborers and having contracts with the Union.These contracts contain a clause stating that "the busi-ness representative shall be allowed on any job where orwhen workmen in his jurisdiction are at work."Stinson entered the jobsite without incident in aboutmid-July, subsequent to the time no-trespassing signs hadbeen erected.6However, sometime thereafter, whileStinson was on the picket line, Lonnie Tackett, superin-tendent for the general contractor, hollered at him stat-ing that if Stinson ever came on the job Tackett wouldhave him arrested.7On August 21, Stinson entered the jobsite through theneutral gate and drove around the project looking forunit employees.8As he started to leave, there being nounit employees on the job, he observed that the gate hadI These signs were also identical to the signs posted by RespondentVilla Avila, supra'Tackell denied that he ever made such a statement to Stinson.Stinson testified that there were customarily between 6 to 15 laborerson the site working for various contractors having agreements with theUnion.been blocked by vehicles. He drove to the constructiontrailer and asked Tackett what he was trying to do, stat-ing that he had already checked the job and was readyto leave as none of his people were there. Tackett re-plied that Stinson was not going anywhere, and that hehad called the sheriff to have Stinson arrested. The sher-iff arrived 10 or 15 minutes later and said that Tackelttwas placing Stinson under a citizen's arrest. The sheriffhanded him a citation and stated that he would have toappear in court.C. Analysis and ConclusionsEach of the three nonunion general contractors, Re-spondents herein, upon the advice of the same labor con-sultant, established similar reserve gates and set up iden-tical no-trespassing signs in order to attempt to counter-act the effect of common-situs picketing by various labororganizations. As succinctly stated by the counsel foreach of Respondents, in his brief, these precautions weretaken "to stop employees from being unlawfully inducedto walk off the job, and to prevent vandalism and vio-lence." It is clear that prior to the labor disputes whichprecipitated this action by Respondents, the business rep-resentatives of the Unions herein had not been, or wouldnot have been, denied access to the jobsites.Subsequent to about the end of August, it appears thatthe labor disputes at each of the jobsites had been re-solved, or at least that the disputes had entered into aperiod of quiescence, and that the picketing had ceased.Thereafter, so far as the record shows, no union repre-sentatives involved herein made any further attempt toenter any of the jobsites for the purpose of policing con-tracts and servicing employees.In Scott Hudgens v. N.L.R.B., 424 U.S. 507, 522 (1976),the Supreme Court, citing N.L.R.B. v. The Babcock &Wilcox Company,9stated:The Babcock & Wilcox opinion established thebasic objective under the Act: accommodation of §7 rights and private property rights "with as littledestruction of one as is consistent with the mainte-nance of the other."'2 The locus of that accommo-dation, however, may fall at differing points alongthe spectrum depending on the nature and strengthof the respective § 7 rights and private propertyrights asserted in any given context. In each genericsituation, the primary responsibility for making thisaccommodation must rest with the Board in the firstinstance. See N.L.R.B. v. Babcock & Wilcox, supraat 112; cf. N.L.R.B. v. Erie Resistor Corp., supra at235-236; N.L.R.B. v. Truckdrivers Union, 353 U.S.87, 97. "The responsibility to adapt the Act tochanging patterns of industrial life is entrusted tothe Board." N.L.R.B. v. Weingarren. Inc., 420 U.S.251, 266.12 351 U.S. at 112. This language was explicitly reaffirmed asstating "the guiding principle" in Central Hardware Co. v.N.L.R.B.. 407 U S. 539. 544.9 351 U.S. 105 (1965)79 I)CISI()NS ()OF NATIONAL. I.ABOR REI.ATIONS BOARDBabcock & Wilcox involved an employer's refusal topermit distribution of union literature by noneniployeorganizers on company owned parking lots. Customarily,as abundantly pointed out by counsel for the Respond-ents herein, the balance is struck in such or similar situa-tions in favor of an employer's right to prohibit suchnonemployee organizational activity. See Sears Roebuck& Co. v. San Diego County District Council of Carpenters,436 U.S. 180, 205 (1978); Monogram Models, Inc., 192NLRB 705 (1971): N.L.R.B. v. Taninent. Inc., 451 F.2d794 (3d Cir. 1971).Scott Hudgens, a case remanded to the Board by thecourt, involves a lessor's refusal to permit economicpicketing by employees of a lessee in front of the lessee'sstore located in an enclosed mall owned by the lessor.Upon applying the balancing test enunciated by thecourt, the Board, in its Second Supplemental Decision inScott Hudgens,°0determined that, under the circum-stances, the Section 7 activity, namely, the union's rightto communicate with both the buying public and withthose employees of the lessee who elected to refrainfrom honoring the picket line, outweighed the lessor'sprivate property rights. Significantly, the Board stated,"In leasing the shops to the merchants, Hudgens [thelessor] necessarily submitted his own property rights towhatever activity, lawful and protected by the Act,might be conducted against the merchants had theyowned, instead of leased, the premises." See also FrankVisceglia and Vincent Visceglia, /a Peddie Buildings, 203NLRB 265 (1973), enforcement denied 498 F.2d 43 (3dCir. 1974).And in a similar case, Seattle-IFirst National Bank, 243NLRB 898 (1979), the Board recently applied the ration-ale of Scott Hudgens and found that the private propertyinterests of an office building owner must yeld to theSection 7 right of a union to engage in economic picket-ing, in support of contract demands directed against alessee, conducted by union members who were not em-ployees of the lessee.Respondents herein do not deny that employees' Sec-tion 7 rights protected by the Act include the right toreceive the various services of union business agentswhich services are necessary to police existing collec-tive-bargaining agreements or to negotiate new agree-ments. See Fafnir Bearing Co., 146 NLRB 1582, 1585(1964), enfd. 362 F.2d 716 (2d Cir. 1968); 'riangle Plas-tics, Inc., 191 NLRB 347 (1971). Rather, Respondentsmaintain that union-represented employees of subcon-tractors can reasonably communicate with their businessrepresentatives and obtain such services in a mannerwhich will compromise only slightly the right of thegeneral contractors to control access to the jobsites in-volved herein. Essentially, Respondents suggest thatmuch of the necessary communication and business be-tween employees and their union representatives may beconducted off the jobsite. Further, Respondents statethat when access to the jobsite by a business representa-tive is imperative, for example, to inspect a reportedsafety violation, Respondent would willingly escort theagent around the site for the purpose of conducting an"' 230 NLRH 414 (19771inestigation. In this manner, according to Respondents'brief, union business agents would have access to privateproperty to the "extent needed to respect legitimate §7rights." This latter procedure suggested by Respondentsappears consistent with the language on the aforemen-tioned no-trespassing signs, which establish the require-ment that union representatives check in at the office ofthe general contractor and be accompanied by an agentof the owner.As a practical matter, what Respondents suggest isthat as a condition precedent to permitting union repre-sentatives access to the jobsite, the business agent mustreport to the general contractor, state the nature of hisbusiness at the jobsite with sufficient particularity to sat-isfy the general contractor that the matter cannot be han-dled off the premises and, if these conditions are met, thebusiness agent must wait until a representative of thegeneral contractor is available to accompany the businessagent to the area where he may conduct his stated busi-ness. Moreover, it appears that Respondents would havethe escort remain with and observe the business repre-sentative until his work is completed. Thus, Respondentswould be willing to forego to a circumscribed degreewhatever property rights they possess as general con-tractors, in exchange for permission to engage in surveil-lance of union activity to the extent necessary to insurethat such activity is legitimate.Respondents' stated reason for concern is the potentialfor abuse which is inherent in union-representative accessto the jobsite, particularly during labor disputes. Thus,Respondents point out that union representatives mayengage in unlawful conduct by causing secondary boy-cott activity, that labor disputes have not infrequently re-sulted in vandalism, violence, and arson, and that thepossibility of such conduct is a legitimate reason for ex-cluding union representatives and other individuals fromthe jobsite or, if necessary, for escorting them while onthe site.The General Counsel does not contend that Respond-ents herein may not institute and enforce reasonable rulesto safeguard their property interests. Without purportingto delimit the parameters of such permissible rules, itdoes not appear unreasonable to establish the procedureof requiring union representatives to notify the generalcontractor of their presence on the jobsite,' l or perhapseven of the general locus and nature of their business onthe site such as, for example, to service certain employ-ees, investigate potential safety violations, check contractcompliance, resolve grievances, or perform a combina-tion of these or other duties. Should a business repre-sentative's prior conduct, however, reveal that the statedpurpose is pretextual and is designed to gain access tothe site for an unlawful reason, Respondents would thenbe able to deny entry to the business representative. Sim-ilarly, should a business representative engage in conductwhich would warrant his eviction from the site, Re-spondents would not be precluded from taking suchaction. 2* ISee nn o Corp.. 206 NLRH 4 (1973).I! Set Blanchard (ConIrucion Conmpany. 234 NLRH 1035 (1978): PhillipDtilao & Soni. Itnc. 177 NL.RH K25 (196h9).80 VILI.A AVIILAThe aforementioned procedure appears to he fairlyconsistent with common and accepted practice obtainingat construction sites, and would appear to effectively ac-commodate the interests and obligations of all parties ina manner which is harmonious with the principle enunci-ated by the court in Scott Hudgens v. .N.L.R.B. ..supr.and by the Board in Scott Hudgen.s. supra,. runk VIisceiloaand Vincent Visceglia, /a Peddie Buldings. s.vpr, and Se-attle-First National Bank, supra. More restrictive rules.however, such as those measures the Respondents wouldimpose herein, would not appear to afford Respondentsthe protection they seek, and would significantly inhibilunions from effectively policing the terms and conditionsof employment customarily embodied in collective-bar-gaining agreements.While the aforementioned safeguards available to Re-spondents should assuage many of their concerns. it iscertainly a distinct possibility, as Respondents emphasize,that a union business agent, under the guise of servicingemployees on the site, could attempt to induce unlawfulsecondary activity. However, this possibility exists re-gardless of whether business representatives have accessto the site, and causing unit employees or their employ-ers to speak with union representatives off the jobsite, asRespondents apparently suggest, will certainly not affordRespondents any measure of assurance that the businessrepresentatives will limit such communication to legiti-mate rather than unlawful purposes. Thus, the stringentsafeguards which Respondents purpose herein will not,as a practical matter, result in an effective solution to Re-spondents' concerns.Respondents argue that much business and communi-cation between union representatives and unit employeesand their employers could be conducted off the premises,either at curbside, at the union hall or elsewhere, and bytelephone. However, the inefficiency of such methods isabundantly apparent, particularly in the construction in-dustry which customarily requires the frequent move-ment of employees, materials, and machinery from onejob to another, on an intermittent and irregular basis, andunder circumstances requiring varying conditions ofsafety, changes in the assignment and coordination ofwork among various crafts, and the continual hiring andlaying off of employees. To preclude or severely restictunion-representative access to the jobsite would signifi-cantly impair a business agent's ability to insure that sig-natory subcontractors are adhering to their contractualcommitments, and to the extent that such policing of thecontract is impaired, so are employees' Section 7 rightsdiminished.Nor, as Respondents suggest, should it be incumbentupon unit employees to initially determine contract com-pliance and thereafter report possible contract violationsto the business agent for further handling. While such amethod is commonly utilized, that is, the summoning of abusiness representative by an employee to resolve a par-ticular problem, it is simply supplemental to more directand therefore more effective policing of contracts, and isclearly not an effective substitute for unannounced visitsto the jobsite which right has been contractually grantedby the signatory subcontractors to the Unions herein.Further, to place such extra-contractual restraints onunion business re-resentatives, as Respondents suggestherein, would have the effect of in essence. nullifyingand rendering meaningless the ery important provisionsof the collective-hargailig agreements which do not sorestrict union representatives' access to unit employees,and their employers, on construction sites.It is abundantly clear that a satisfactory relationshipbetween each subcontractor and the union representativeof that subcontractor's employees is necessary to insurethat the entire construction project, for which Respond-ents, as general contractors, have assumed responsibility,progresses according to a predetermined and customarilyexacting schedule. Obviously, one major concomitant ofsuch a satisfactory relationship is the procedure whereb,disputes, grievances, and matters of contract adherenceare readily resolved in a manner which alleviates orminimizes job crippling picketing or work stoppages. andparties to collective-hbargaining agreements have custom-arily found that the unrestricted access of business repre-sentatives to the jobsite is necessary to serve this pur-pose. The benefits flowing to the general contractorsfrom such a mnodus opcrandi are obvious.Further, to impose such severe restrictions upon thecommunication between business representatives and sub-contractors and their employees would not appear topromote Respondents' interests in any respect and, ratherthan provide solutions to the problem perceived by Re-spondents, and accommodation of the parties' respectiverights, would likely have the opposite effect of enmesh-ing Respondents in labor disputes with various unions asa result of disagreement over application of the suggest-ed procedure.Respondents b hiring subcontractors to performwork on the jobsites, hae, thereby invited these subcon-tractors to, i effect, maintain a temporary place of busi-ness on the site, at which locus the working conditionsof the subcontractors' employees are necessarily estab-lished. It may therefore be reasonably inferred that Re-spondents, by hiring such subcontractors, thereby "nec-essarily submitted their on property rights to whateveractivity, lawful and protected by the Act," might be en-gaged in by union business agents in the performance oftheir duties vis-a-vis these subcontractors who have con-tractually granted union business agents unrestrictedaccess to the site. See Scott Hudgens, 230 NLRB 441,supru.The argument advanced by Respondents that a union'sSection 7 rights are greater in the Scott Hudgens or Seat-tle-First National Bank context of economic picketing ofa lessees' premises is without merit. There are significantand compelling reasons for permitting the exercise ofSection 7 rights in the closest possible proximity to thelocus of the employees' workplace, and in this connec-tion there is no real distinction between the instant caseand the situation posed by the aforementioned cases.While it is certainly difficult, and perhaps an exercise infutility, to quantify the relative importance of variousSection 7 rights vis-a-vis private property rights, it wouldappear that, contrary to Respondents' contentions, theprivate property' rights of a general contractor should berequired to yield to an even greater extent than those ofX81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa lessor. Thus, the general contractor receives substantialand immediate economic benefit from a harmonious rela-tionship between the union and signatory subcontractors.Such a relationship is enhanced by readily available ave-nues of communication, unimpeded by barriers whichcould hinder the speedy resolution of the myriad prob-lems which are intrinsic to the construction industry. Onthe other hand, one would be hard pressed to discernany such immediate benefit to a lessor in the case of eco-nomic picketing of a lessee's premises.As a result of the foregoing, I find that Respondents'property rights, under the factual setting herein, must, onbalance, yield to the Section 7 rights under the Act, andthat Respondents may not deny or restrict jobsite accessto union representatives except to the limited extent dis-cussed generally above.Should Respondents desire to require notification as aprecondition for access to the jobsite by union repre-sentatives, it is an implied corollary of such a require-ment that the union business representatives must be soapprised in a manner which would permit compliance.Moreover, as I have found above, the rules Respondentssought to institute and enforce do not comport with theaforementioned notification procedure and are overlybroad and restrictive. Thus Respondents, upon theadvice of their labor consultant, erected no-trespass signsspecifically for the purpose of limiting business agentaccess to the sites unless, as the signs state, the repre-sentatives "check in at office and [are] accompanied byan agent of the owner."13 As I have found that Re-spondents are not entitled to place such restrictions on abusiness agent's access to the jobsite, I further find Re-spondents' subsequent conduct in enforcing these or simi-lar restrictions to be unlawful.Field Representative Nieto was ejected from the job-site in Pico Rivera in late July, at a time when he wasspeaking with an employee of Van Mor Concrete Con-tractors with whom Cement Masons Local 627 had acollective-bargaining agreement. Shortly thereafter, theattorney for the Union directed a telegram to Respond-ent Villa Avila advising that Nieto had been on the jobto service the cement masons employed by Van Mor,and otherwise engage in lawful union activity, and re-quested that Villa Avila immediately contact the Union'sattorney to arrange for peaceful entry upon the jobsite.Respondent did not reply in a timely fashion, and its vit-riolic reply telegram of August 6, requiring CementMasons Local 627 to furnish "evidence" supportingNieto's need for access to the job, strongly suggests thatNieto's presence on the site for any reason would not beacceptable to Respondent.On August 6, Van Mor commenced to pour concreteslabs for the first time, and it appears that Van Morwould need a full complement of employees to performsuch work. Moreover, so far as the record shows,Cement Masons Local 627 had not theretofore engagedin unlawful secondary activity at this site. Under these1" Respondents' officials and agents who testified herein placed variousand more restrictive interpretations on the meaning of these signs, andthe extent to which they would deny or limit business agent access to thesite appears to vary significantly in direct relation to each individual Re-spondent's antipathy toward the Union.circumstances, it is reasonable to assume that Nieto had alegitimate reason to be on the job,t4and Respondent haspresented no probative evidence which would warrant acontrary conclusion. I therefore find that the conduct ofRespondent in evicting Nieto from the jobsite on bothoccasions was violative of Section 8(a)(1) of the Act.Field Representative Bell had visited the jobsite inPalm Springs on various prior occasions, and notifiedRespondent Palm Springs Sun Dial of his presence onthe job on each occasion. Until August 20 he was per-mitted to perform his duties at the site without an escort,even though the instant no-trespassing signs had beenerected prior to that date. Further, the record disclosesno unlawful conduct by Laborers Local 1184 at this site.On August 20, Bell was threatened with arrest upon en-tering the site despite the fact that he had exhibited nointent to engage in activity at variance with his statedpurpose. Similarly, on August 22, after establishing apicket line to protest Respondent's unlawful conduct,'Bell again expressed a legitimate purpose for being onthe job and was again threatened with arrest. Underthese circumstances, I find that Bell was priviledged toenter the property, and I find that Respondent's conductin having him followed and photographed, and summon-ing the police, was violative of Section 8(a)(l) of theAct. See Blanchard Construction Company, supra.Field Agent Jesse Stinson had been on the jobsite inRancho Mirage on various occasions and, despite the in-stant no-trespassing signs and the apparent fact that hehad not advised Respo)ndent Tom Sawyer ConstructionCompany of his presence, he had not been evicted fromthe premises or told that he must have permission toenter the site until August 21, on which date his egressfrom the site was blocked. I credit Stinson and find thatprior to this date Tackett told him he would have himarrested should he again come on the job. Such an un-equivocal threat, however, certainly does not comportwith Respondent's duty to advise the Union of reason-able conditions precedent to gaining access to the jobsite.Indeed, had Stinson been so advised, and had he thereaf-ter reported to Respondent prior to entering the jobsite,Respondent could have then advised him that no unitemployees were on the job and this perhaps would haveobviated any need for Stinson to enter the site. I findthat Respondent's conduct herein, in blocking Stinson'segress from the site, is likewise violative of Section8(a)(l) of the Act.Whether, under other circumstances, Respondentwould have been able to deny Stinson access to the jobis problematical. Thus, had Stinson been advised of a re-quirement that he notify Respondent of his intent toenter the jobsite, and had he thereafter entered the job-site without adhering to this condition, Respondent mayvery well have been privileged to eject Stinson from thesite, particularly in light of the fact that this very Unionhad allegedly been engaged in extensive unlawful activi-ty at the jobsite, which activity was apparently ongoing' I credit Nieto's testimony that he requested permission on August 6to enter the jobsite for the purpose of checking compliance with the con-tract.I a There is no contention that this picket line was unlawful.82 VILLA AVILAat that very time, and that there were no unit employeeson the job when Stinson drove onto the site.As a result of the foregoing, I find that by unnecessar-ily restricting union business agents' access to the site.each Respondent has violated Section8(a)(1) of the Act.Moreover, the conduct of Respondents herein in threal-ening the arrest of business agents, following them andphotographing them in the performance of their legiti-mate duties on the jobsite, and blocking their egress fromthe site, particularly when, as the record discloses, thisoccurs in view of employees whose Section 7 rights areaffected by Respondents' conduct, is violative of Section8(a)(1) of the Act. Scott Iludgens. upra.u Blinchurd Con-struction Conmpanv. upr; .-lhrahuamson ChrVcslr-Plrinolith.Inc., 234 NI.RI 955, 971-972 (1978).CON( I LSiONS Ot L.w1. Each Respondent herein is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Each Union herein is a labor organization within themeaning of Section 2(5) of the Act.3. Each Respondent has violated Section 8(a)(l) of theAct b acts and conduct which unduly restricts the rightof union business representatives to enter constructionsites for the purpose of servicing unit employees and po-licing contracts with subcontractors.TH R MII.DYHaving found that Respondents engaged in certainunfair labor practices, I recommend that they be re-quired to cease and desist therefrom and from any like orrelated conduct, and that they each post an appropriatenotice, attached hereto as "Appendix," at the construc-tion sites involved herein where construction work iscontinuing. Further each Respondent shall post copies ofthe notice at its principal place of business wherever no-tices to construction employees are customarily posted,and shall send copies of the notice to the respectiveUnion affected by the conduct found to be unlawfulherein.Based upon the foregoing findings of fact, conclusionsof law, and the entire record herein, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER16The Respondents, Villa Avila, Pico Rivera, California;Palm Springs Sun Dial, Palm Springs, California; andTom Sawyer Construction Co., Rancho Mirage, Califor-nia; their officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interfering with the right of union agents to enterconstruction sites for the purpose of engaging in lawful16 In the eellt no exceptions are filed as pro,,ided h) Sec 102 40 ofthe Rules aid Regulations if the National Labor Relations Itoard. thefindings, conclulsions, and recommended Order herein shall, as prolidedIn Sec 102 48 of he Rules aid Regulations, be adopted h he Board andbecome its findings, conclusilns. and Order, and all obhlecttio theretoshall be deemed alsed for all purposesunion activity related to the servicing of unit employeesand policing of contracts with signatory subcontractors.(b) Erecting signs, threatening or causing arrest, block-ing ingress or egress, photographing or surveilling, or en-gaging in any like or related conduct which unduly re-stricts the right of union business representatives to serv-ice unit employees and police contracts with signatorycontractors.2. Fake the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at the construction sites involved hereinwhere construction is continuing, copies of the attachednotice marked "Appendix."7 Post copies of the noticeat their principal place of business wherever notices toconstruction employees are customarily posted and sendcopies of the notice to the respective Union affected bythe conduct found to be unlawful herein. Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly dated and signed by an au-thorized representative of Respondents, shall be postedby Respondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days thereafterat the aforementioned locations, in conspicuous places,where notices to employees are customarily posted. andshall be sent to the respective Unions as set forth above.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered byanv other material17 In he erent hal Ihis Order is enforced b a Judgmeni of a UnitedSlates Curl Oif Appeals. ther words in the notice reading "Posted byOrder of the NallOtiil [.alhr Relallons Hoard" shall read "Posled Pursu-anl to a Judigmitnt iof hre I'tlled States Court f Appeals Enforcing all()rder the National I Iahor Relations BoardAPPENDIXNo riCI To EMPLOYEESP'OSII D BY ORDER OF THENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this noticeWE W. I. NOT prohibit union representativesfrom entering the jobsite for the purpose of servic-ing employees and policing contracts with subcon-tractors.WE WILL NOT erect signs, threaten or cause thearrest of union business agents, block their ingressor egress from the jobsite, photograph or engage insurveillance of their activity, or engage in similarconduct which would tend to inhibit or restrict theright of union business agents to service employeesand police contracts with subcontractors on the job-site.WE wl I NOT in any like or related manner, in-terfere with, restrain, or coerce employees in the83 84 I)t'ISI()NS ()1 NA I I()NAI LAB(R Rl A'I( )NS ()ARDIexercise of rights guiranltced them by Section 7 ofthe National Lahor Relations Act.VIII.A AVIIA; OR TOM SXWIR CON-STRUCTION; OR PAI M SPRIN(GS SUN DIAl